
	
		III
		112th CONGRESS
		2d Session
		S. RES. 436
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Begich submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the week of April 22 through
		  28, 2012, as the Week of the Young Child. 
	
	
		Whereas there are 20,000,000 children under the age of 5
			 in the United States;
		Whereas numerous studies show that high-quality early
			 childhood education programs improve the likelihood that children will have
			 success in school and in life by improving their cognitive, social, emotional,
			 and physical development;
		Whereas many children eligible for, and in need of,
			 high-quality child care, Early Head Start, Head Start, and other early
			 childhood education programs are not served by such programs;
		Whereas child care assistance and other early childhood
			 education programs enable parents to work, go to school, and support their
			 families;
		Whereas the individuals who work with young children
			 deserve the respect of the people of the United States, professional support,
			 and fair compensation to reflect the important value of their work;
		Whereas economist and Nobel Laureate James Heckman has
			 stated that investment in childhood education reaps economic returns due to
			 outcomes such as lower special education placements, lower juvenile delinquency
			 rates, and greater school graduation rates; and
		Whereas the National Association for the Education of
			 Young Children established the Week of the Young Child to bring
			 attention to the developmental and learning needs of young children: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of April 22 through 28, 2012, as the Week of the Young
			 Child;
			(2)encourages the
			 people of the United States to celebrate—
				(A)young children
			 and families; and
				(B)the individuals
			 who provide high-quality care and early childhood education to the young
			 children of the United States; and
				(3)urges the people
			 of the United States to recognize the importance of—
				(A)high-quality,
			 comprehensive early childhood education programs; and
				(B)the value of
			 those programs for preparing children to—
					(i)experience
			 positive development and education; and
					(ii)enjoy lifelong
			 success.
					
